DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on12/28/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In regards to claim 1 and its dependencies, the 
Claims 19 and 20 are further drawn to the limitation of “width direction” and are rejected for the same reasons as above. 

 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Umeda 2013/0186735 in view of Fujikura JP2014/073880 (both applicant provided prior art).

Regarding claim 1, Umeda discloses a coin transporting belt comprising: a toothed belt (toothed belt 102) with teeth formed on a surface of a belt unit [0055]; and an engagement portion (pusher 104) attached to the toothed belt, the engagement portion configured to contact a peripheral surface of a coin and transport the coin along a transport path (“…an article conveyor belt 100 according to the present invention has a function of pushing an article 106 in a predetermined direction (in FIG. 1, in an arrow X direction) by a pusher 104 integrally mounted on a toothed belt 102.” [53]) [45-68] [FIG 3A-3B] [FIG 2];
an attachment portion (mount part 142) attached to the toothed belt; and a contact portion (pushing part 144) portion having a linear shape extending in a direction perpendicular to a long-edge direction of the toothed belt and parallel to a width direction of the transport belt [70-74], the contact portion contacting the coin [FIG 1-4] [45-68].
However, Umeda does not disclose a toothed belt with teeth formed on both sides of the belt. Fijikura discloses a toothed belt on both sides [FIG 6] [0023]. It would have been obvious to one with ordinary skill in the art at the time of effective filing to modify Umeda in view of Fijikura as Fijikura discloses the benefit of, “It is necessary to form the tooth|gear part which fastens a pin more largely than another tooth gear part, With the compactization of an automatic change machine in recent years, and speeding-up, it is used more often with the smaller diameter of a pulley, and practical skills concentrate to the base part of the large tooth/gear part with which the pin was fastened, It is a condition which crack failure tends to generate/occur/produce. In order to conquer this point, the proposal which improved the shapes of a tooth|gear part and a pin is also made.” [0003].
Regarding claim 2, Umeda in view of Fijikura discloses all of the limitations of claim 1. Umeda further discloses the coin transporting belt according to claim 1, wherein the contact portion extends more widely than the attachment portion in the perpendicular direction to project from at least both sides of the attachment portion [3A-3B].
Regarding claim 3, Umeda in view of Fijikura discloses all of the limitations of claim 2. Umeda further discloses the contact portion projects from the both sides of the attachment portion by the same length [3A-3B].
Regarding claim 4, Umeda in view of Fijikura discloses all of the limitations of claim 2. Umeda further discloses the contact portion projects from one side of the attachment portion [FIG 2].
Regarding claim 5, Umeda in view of Fijikura discloses all of the limitations of claim 1. Umeda further discloses the contact portion has a width having a relationship of:    (width of the contact portion) > (radius of a largest-diameter coin to be handled) - (radius smallest-diameter coin to be handled).   [3A-3B]
Regarding claim 6, Umeda in view of Fijikura discloses all of the limitations of claim 1. Umeda further discloses the contact portion has a planar contact surface which contacts the coin [FIG 1].
Regarding claim 7
Regarding claim 8, Umeda in view of Fijikura discloses all of the limitations of claim 1. Fujikura further discloses the contact portion has an oval (#3) contact surface which contacts the coin [FIG 1].
Regarding claim 9, Umeda in view of Fijikura discloses all of the limitations of claim 1. Fujikura further discloses the contact portion has planar contact surfaces which contact the coin provided on both surfaces of the contact portion and extending in a direction following the long-edge direction of the toothed belt [FIG 1].
Regarding claim 10, Umeda in view of Fijikura discloses all of the limitations of claim 1. Fujikura further discloses the contact portion projects more widely than the attachment portion in a direction following the long-edge direction of the toothed belt [FIG 1].
Regarding claim 11, Umeda in view of Fijikura discloses all of the limitations of claim 1. Fujikura further discloses the attachment portion grips the belt unit [0004].
Regarding claim 12, Umeda in view of Fijikura discloses all of the limitations of claim 1. Fujikura further discloses the attachment portion is connected at one end side, and separated at the other end, the attachment portion comprises a first gripper and a second gripper catching the belt unit of the toothed belt therebetween, and a retainer arranged at least at the first gripper at the other end side and engaged with the toothed belt [FIG 1-3].
Regarding claim 13
Regarding claim 14, Umeda in view of Fijikura discloses all the limitations of claim 1. Fujikura further discloses the toothed belt comprises a cutout resulting from cutting of a part, of the tooth, and the retainer is fitted into the cutout at the tooth [0004].
Regarding claim 15, Umeda in view of Fijikura discloses all the limitations of claim 1. Umera further discloses a transport path along which the coin is to move; and the coin transporting belt according to claim 1 suspended over the transport path and engaging transporting the coin on the transport path using engagement member [45-68].
Regarding claim 16, Umeda in view of Fijikura discloses all the limitations of claim 1. Umeda further discloses that the contact portion has a flat surface that contacts the coin (the side of 104) [FIG 1-3, 10].
Regarding claim 17, Umeda in view of Fijikura discloses all the limitations of claim 1. Umeda further discloses the attachment portion includes a first gripper and a second gripper spaced apart at an upper end of the attachment portion (148,166) to receive the belt of the toothed belt therebetween, a connection portion connecting the first gripper and the second gripper at a lower end of the attachment portion [FIUG 3A-3B].
 Regarding claim 18, Umeda in view of Fijikura discloses all the limitations of claim 17. Umeda further discloses contact portion is below the connection portion and is centered with the connection portion [FIG1-3].
Regarding claim 19, Umeda in view of Fijikura discloses all the limitations of claim 17. Umeda further discloses a retainer extending parallel to the width direction of the transport path from one of the first and second grippers at the upper end of the attachment portion and an insertion portion formed in another of the first and second grippers to provide a clearance 
Regarding claim 20, Umeda in view of Fijikura discloses all the limitations of claim 17. Umeda further discloses a space between the retainer and the insertion portion along the belt thickness direction is less than a belt thickness.


Response to Arguments
Applicant's arguments filed 12/28/2021 have been fully considered but they are not persuasive.  The Examiner has provided a 112 rejection on the newly amended claim language that further needs clarification. As stated in the Advisory Action mailed 12/09/2021, Umeda discloses that the contact portion is #144. Further, as urged in the Advisory, the Examiner would suggest overcoming and clarifying the 112 rejection of how the endless belt unit is attached to the belt. The term width of the belt is indefinite without some clarification of what constitutes the x, y and z axis for the transport belt. Therefore, claims 1-20 are rejected.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASIFA HABIB whose telephone number is (571)270-7032.  The examiner can normally be reached on 9-6:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASIFA HABIB/Examiner, Art Unit 2887       


/THIEN M LE/Primary Examiner, Art Unit 2887